Title: Orders, 1–9 October 1756
From: Washington, George
To: 

 

Hanover.
[1, 2, 3, 4, 5, 6, 7, 8, 9 October 1756]Winchester Friday 1st October 1756.


 

Marlborough.
Winchester, Saturday 2d October, 1756.

The men to parade to-morrow morning as usual, for Divine Service. Lieutenant Baker with his Detachment to march at the Revilé beating to-morrow morning.
 

Norwalk.
Winchester, Sunday 3d October, 1756.


 

Ontario.
Winchester, Monday 4th October, 1756.


 

Portobello.
Winchester, Tuesday 5th October, 1756.


 

Quebeck.
Winchester, Wednesday 6th October, 1756.


 

Reading.
Winchester, Thursday 7th October, 1756.

A Return to be made out of the Virginia Regiment, with every Officer, appointment, and pay, or any other allowances they may have; with the number of men in each company. As it is to be transmitted to The Right Honble the Earl of Loudon; it is expected, that it will be very exact.
 

Samaria.
Winchester, Friday 8th October, 1756.


 

Farrington.
Winchester, Saturday 9th October 1756.

The men to parade at 10 o’clock to-morrow morning, to attend Divine Service.
